—Appeal by the City of New York from an order of the Supreme Court, Queens County, dated July 19, 1977, which denied its motion for an order declaring that the Borough Superintendent of the Department of Buildings of the City of New York had substantially complied with the terms of a conditional order of contempt of the same court, dated September 2, 1976. Appeal dismissed, without costs or disbursements. In view of this court’s prior decision in this proceeding, which reversed the conditional order of contempt against the Borough Superintendent, the issue raised on this appeal is moot (see Matter of City of New York v Unsafe Structure No. 142-11 130th Ave., South Ozone Park, 60 AD2d 630). However, for the sake of clarity and completeness, we now state that the city is in substantial compliance with the original precept and has done all that was required of it under the Administrative Code. Shapiro, J. P., Cohalan, Margett and O’Connor, JJ., concur.